 DOMINGUEZ VALLEY HOSPITALNational Medical Hospital of Compton, d/b/a Do-minguez Valley Hospital and Hospital andService Employees Union, Local 399, ServiceEmployees International Union, AFL-CIO.Case 21-CA-19605August 7, 1981DECISION AND ORDERUpon a charge filed on October 2, 1980, by Hos-pital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO, herein called the Union, and duly served onNational Medical Hospital of Compton, d/b/a Do-minguez Valley Hospital, herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 21, issued a complaint on November 10,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 27,1980, following a Board election in Cases 21-RC-15976 and 21-RC-15969, the Union was duly certi-fied as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout September 16, 1980, and at all times thereaf-ter, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On November 20, 1980, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On February 12, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February17, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted.Upon the entire record in this proceeding, theBoard makes the following:' Official notice is taken of the record in the representation proceeding,Cases 21-RC-15976 and 21-RC-15969, as the term "record" is defined inSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8,as amended. See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd.388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va 1967): Follerr Corp., 164 NLRB 378 (1967), enfd397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits thejurisdictional allegation of the complaint. It alsoadmits that an election was held in an appropriateunit and that the Union received a majority of thevotes cast. Respondent denies, however, that theUnion's Certification of Representative is validbased on its objections to the election.In its Motion To Transfer Case to Board and forSummary Judgment, counsel for the General Coun-sel alleges that Respondent seeks to relitigate issuespreviously considered in the underlying representa-tion cases, and that there are no issues of fact war-ranting a hearing. We agree.Review of the record, including the representa-tion proceeding in Cases 21-RC-15969 and 21-RC-15976, reveals that the Union sought an elec-tion in a unit of all employees of the Employer; ex-cluding professional employees, registered nurses,confidential employees, guards and supervisors asdefined in the Act. International Union of Operat-ing Engineers Local 501, AFL-CIO, sought anelection in a unit of all engineering and mainte-nance department employees only.Although the Regional Director found that anoverall unit of employees, including engineeringand maintenance employees constituted an appro-priate unit, he also found that the engineering andmaintenance department employees could also con-stitute an appropriate unit. He therefore directed anelection in the overall unit sought by the Union(voting group A) and an election in a unit consist-ing only of engineering and maintenance depart-ment employees (voting group B) as sought byLocal 501. Local 501 chose not to participate inthe election in voting group A. The elections inboth units were conducted on August 31, 1979.Neither labor organization received a majority ofthe votes cast in voting group B. When the ballotsof both voting groups were pooled, the tally ofthose ballots revealed that of the 273 ballots cast,150 were for the Union, 106 were against, 2 werevoid, and 17 were challenged.On September 5 and 10, 1979, Local 501 and Re-spondent, respectively, filed objections to conductaffecting the results of the election. On December31, 1979, the Acting Regional Director issued aSupplemental Decision, Order, and Direction ofSecond Election, in Case 21-RC-15969 and a Cer-tification of Results of Election in Case 21-RC-15976.Thereafter, in January 1980, both Respondentand the Union filed requests for review of the Re-257 NLRB No. 91643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director's Decision. On February 8, 1980,the Board granted the Union's request for reviewbut denied Respondent's request for review.On August 27, 1980, the Board issued its Deci-sion on Review and Certification of Representa-tive.2In that Decision the Board found that theUnion did not engage in any misrepresentation of amaterial fact which would warrant setting the elec-tion aside. It also found that the inadvertent andminimal deviation of one incorrect announcementmade over the Employer's public address system,weighed against the entire case, was an insufficientbasis for setting the election aside. Accordingly,the Board overruled Respondent's objections andcertified the Union as the exclusive bargaining rep-resentative.In this proceeding, Respondent contends that theBoard erred in its Decision on Review and Certifi-cation of Representative and that the Union wasimproperly certified. The General Counsel con-tends that Respondent is improperly seeking to liti-gate issues that were raised and decided in the rep-resentation case. We agree with the General Coun-sel.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Nevada corporation engaged inthe business of operating an acute care hospital inCompton, California. During the past 12-monthperiod, Respondent had gross receipts in excess of$250,000 and purchased and received goods valued'251 NLRB 842.:' See Pittsburgh Plate Glass Co. N. L.R.B., 313 U.S. 146, 162 (1941)Rules and Regulations of the Board. Secs. 102.67(f and 102.69(c).in excess of $5,000, which goods originated outsidethe State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Employer, including allengineering and maintenance department em-ployees, employed at its facility located at3100 South Susana Road, Compton, California;excluding professional employees, confidentialemployees, guards and supervisors as definedin the Act.2. The certificationOn August 21, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 21, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on August27, 1980, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and RespondentsRefusalCommencing on or about September 3, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 16, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-644 DOMINGUEZ VALLEY HOSPITALsentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 16, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. National Medical Hospital of Compton, d/b/aDominguez Valley Hospital, is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees of the Employer, including allengineering and maintenance department employ-ees, employed at its facility located at 3100 SouthSusana Road, Compton, California; excluding pro-fessional employees, confidential employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since August 27, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 16, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,National Medical Hospital of Compton, d/b/a Do-minguez Valley Hospital, Compton, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hospital and Serv-ice Employees Union, Local 399, Service Employ-ees International Union, AFL-CIO, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All employees of the Employer, including allengineering and maintenance department em-ployees, employed at its facility located at3100 South Susana Road, Compton, California;645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding professional employees, confidentialemployees, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its place of business in Compton, Cali-fornia, copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 21, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital and Service Employees Union,Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees of the Employer, includingall engineering and maintenance departmentemployees, employed at its facility locatedat 3100 South Susana Road, Compton, Cali-fornia; excluding professional employeees,confidential employees, guards and supervi-sors as defined in the Act.NATIONAL MEDICAL HOSPITAL OFCOMPTION, D/B/A DOMINGUEZVALLEY HOSPITAL646